Citation Nr: 1713992	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the issues on appeal for additional development in August 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1 A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. Tinnitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in February 2012, after the initial unfavorable adjudication in August 2011. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the April 2012 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's remand of August 2014 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in March 2012. The examination was adequate because the hearing results were determined using a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, the tester was a state licensed audiologist, the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning, and the examiner provided underlying rationales for her opinions. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

The Board finds that the March 2012 audiological examination is adequate for rating purposes as it considered the Veteran's lay statements of record, the medical evidence of record, and included well-reasoned rationales supporting all opinions provided therein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Bilateral Hearing Loss Disability

The Veteran contends that she is entitled to service connection for a bilateral hearing loss disability. A March 2012 VA audiological examination notes that the Veteran has bilateral hearing loss that is considered disabling for VA purposes. 38 C.F.R. § 3.385. For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. Further, the Veteran has stated that during her service she was exposed to significant levels of noise. Specifically, she has argued that her occupational specialty as a data process equipment operator consistently exposed her to loud noises coming from punch card machines and teletype equipment, with additional loud noise exposure from additional duties on firing ranges. There is no evidence that the Veteran's statements concerning noise exposure are not credible. However, the examiner in the March 2012 VA examination declined to make a finding that noise exposure during service has been shown. See 38 C.F.R. § 1154(a).  

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to her active duty. The Veteran has asserted that her hearing loss is causally related to her in-service noise exposure. While she is competent to testify to the persistence of lay-observable symptoms since service, such as decreased hearing acuity, the Veteran is not competent to state that her current hearing loss is causally related to her active duty service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d 1372. See 38 C.F.R. §§ 3.303, 3.309.

The Veteran's lay opinion could be sufficient to serve as the required nexus for her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of her sensorineural hearing loss.  In such a circumstance, other potential causes of her sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of her hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the March 2012 VA opinion.

To the extent the Veteran has stated that her bilateral hearing loss has existed since her service, these statements are inconsistent with the other lay and medical evidence of record. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, the Veteran expressly denied any current or history of hearing loss on her March 1967 separation report of medical history. The Veteran received two audiograms during scheduled physicals during her service from May 1966 to March 1967; each reported normal hearing ranges and the Veteran was deemed to be qualified for duty by each examiner while in service. As the Veteran's statement concerning persistent hearing loss since service is substantially inconsistent with both her previous statements of record and the medical evidence following her separation, the Board finds her statements to be not credible and therefore entitled to no probative weight. Id.

The Veteran does not report problems with her hearing until 2003, when she reported that VAMC Albuquerque, New Mexico, provided her with her first set of hearing aids, and a second set was provided in 2010.  The Veteran also provided a lay statement from her adult son, who stated in August 2012 that his mother has "for several years" suffered problems associated with her hearing. The Veteran was born in September 1946 and was age 20 at her separation from active military service in 1967. 

Turning to the medical evidence, the Veteran was provided with a VA audiology examination in March 2012, where the examiner noted that the Veteran had hearing loss and tinnitus at a level considered by VA to be disabling.  However, the examiner opined that the Veteran's hearing loss was less likely than not (less than 50 percent probability) to be caused by or a result of an event in military service.  The examiner noted that the Veteran's hearing was within normal limits at entrance and separation with no significant threshold shift, and there was no mention of tinnitus in the Veteran's service treatment records.  The examiner mentioned the hearing loss was first reported "ten to fifteen" years ago and was therefore not a result of military service, noting additionally the Veteran specifically denied any current or past hearing loss on her 1967 separation report of medical history. There is no evidence that the examiner was not competent or credible, and as the opinion directly considered the Veteran's lay statements and was based on a review of the record, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Additionally, the Veteran had received a general compensation and pension exam from VA in March 2008 as part of a claim for a non-service-connected pension, but no indication of any hearing problems were mentioned or noted. A March 2009 VA treatment note mentions sensorineural hearing loss for the Veteran and the fact she has hearing aids, but there is no further discussion as to the timing of the diagnosis or the etiology of the hearing disability. 

In this case, the March 2012 VA opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's hearing loss is not related to service.  Therefore, it is entitled to great probative weight. The Veteran asserts she first received VA hearing aids in 2003, and the first VA treatment record mentioning hearing loss is in March 2009. However, none of the VA treatment records contain any positive opinions linking the Veteran's bilateral hearing disability to service.

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to her active duty service. As noted above, due to the inconsistent nature of the Veteran's statements, both internally and with the medical evidence of record, they are not credible and are entitled to no probative weight. While the Veteran points to her history of military noise exposure, the record indicates that the hearing loss was not related to such exposure. The simple notation of a subjective history of noise exposure does not constitute an opinion that it is the cause of the current hearing loss disability, or necessarily imply causation. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As such, the only competent and credible evidence of record concerning the etiology of the Veteran's hearing loss disability is the March 2012 medical opinion, which indicated that based on the normal audiograms from 1966 to 1967 and the Veteran's denial of hearing loss at separation, it was less likely than not that the hearing loss was related to service. Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service noise exposure, and therefore service connection for a bilateral hearing loss disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

Bilateral hearing loss is considered an organic disease of the nervous system, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss during service and in-service audiograms were within normal limits. See 38 C.F.R. § 3.385.
 
The Veteran specifically denied any current or past hearing loss at separation in May 1967.  There are no private treatment records after that time that suggest the Veteran has any hearing disability. The first evidence of hearing loss is an assertion by the Veteran that she first received hearing aids from VA in 2003, approximately 36 years after her separation from service. As there is no competent and credible evidence of sufficient manifestations of bilateral hearing loss either during service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability is causally related to her service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Tinnitus

The Veteran has reported that she currently has tinnitus, which she is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, as noted in the discussion of the bilateral hearing loss disability above, the Veteran has alleged that she was exposed to loud noises coming from punch card machines and teletype equipment, with additional loud noise exposure from additional duties on firing ranges.

However, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service. The Veteran has stated, most recently during the March 2012 VA examination, her tinnitus was first noticed "in her twenties" with no specific date of onset and has continued since. As noted previously, credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. Caluza, 7 Vet. App. at 511-12.

In this case, the Veteran denied any current or prior hearing or ear problems on her March 1967 separation report of medical history. There is no complaint by the Veteran in the record of tinnitus until March 2012, when a VA examiner notes the Veteran's complaints of tinnitus. VA provided a general compensation and pension examination in March 2008, but no mention of tinnitus was made. Hearing loss was mentioned in a March 2009 VA treatment note but no mention was made of tinnitus at that time. Based on these inconsistencies, the Board finds that the Veteran's statements concerning the onset of tinnitus and its persistence since to be not credible, and therefore are entitled to no probative weight. Id.

A VA audiological examination and opinion were obtained in March 2012, and tinnitus was noted. The examiner indicated that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was causally related to her active service, noting that while the Veteran reported tinnitus had begun "in her twenties," she also expressly denied any current or prior ear trouble on her separation from service in 1967. There is no evidence that the examiner was not competent or credible, and as the opinion considered the Veteran's lay statements concerning onset and was based on a review of the file, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. None of the treatment records indicate the Veteran's tinnitus is causally related to service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current tinnitus and the Veteran's in-service noise exposure. As noted above, the inconsistent nature of the Veteran's statements has rendered them not credible and of no probative weight. As such, the only competent and credible evidence of record concerning the presence of a nexus is the March 2012 audiological opinion which noted that the Veteran denied ear issues at separation in 1967. As the preponderance of the evidence is against a finding of a nexus between the current tinnitus and the Veteran's in-service noise exposure, the Board finds that entitlement to service connection for tinnitus is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, as noted above there is no competent and credible evidence that tinnitus had its onset either in service or within the first post-service year. 

While the Veteran has stated that her tinnitus had its cause in service, she denied any current or history of ear trouble in her March 1967 separation examination and a report of medical history. Service treatment records are silent for a diagnosis or complaints of tinnitus during service, and the first post-service record noting a complaint of any hearing disability is from March 2012, approximately 45 years after her separation from service. As there is no competent and credible evidence of manifestations either in service or within the first post-service year, entitlement to service connection for tinnitus based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is causally related to her service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


